OFFICE   OF THE ATTORNEY     GENERAL         OF    TEXAS
                            AUSTIN




Honorable Ralph Brook
county Attormy
Lubbook Oounty
Lbbbook, Teras




                                                   00 -or fhl8 dopart-
mnt   on the abovo rtatod qu                        prt a8 r0uOttm




                                       and     ral8lmg     a dl8-
                                        the City OS Lubbook
                                       ty     ~onstablo,,arrert-
                                     Ilk on    the 8tlwot. wit




      ha, Bslt took the billfoldwhloh oontaimd Cla ‘s
      money from hlrr,Clayls,~pookot, Clay ours4tl Be i t
      violentlyand Belt eltbor pushed or slapped Ulry
      in an effort ho quiet him. fXay*a oohdibionwas
      suoh that olther thb blow knooked him down or hs
      is11 dotm and in the fall, his Isg was brokan.
Honoreblo Ralph Bsoat,~pagb 1
      .




     .tion as tofhoth4r oz not Clay was ~8~prldnsr or               .
     .tho Bounty at th4 tlm o$.&X~ i4uqeni.bhh4r                ,’
      or not, -even,tlm&h.ho.~weo.    a priammr     g the CotxnG -’ ’
      ty at tb-~t54yt.oi  the Snjtwy,     the, QountF woul&, b4 :_;-:
      bound or.authorized; upoa groper e+tion bp th4
      Codrslcme~      Court; ta;.psythe.hosp%Wl eq,ense? I L
      3.nourre8   tht3gh.   tha treatment   or a ~rQ3oner~ in-
      jur@ by     ths'enlawful'SO~-0i     &t QifiOya  +   ?trfk-.
      lng   h+Ea, .~.'.: :

            "It i 8 z+ o&l&     thet,~the'Counby .L liable    :,
          County~AeMtor. &?tia14 IO.037.orthe00th       ot
     adI    I bar4 eo idvise& th~~Pouua%eeianbra  Court Md
      the
      Crinlnal Prooabu~s provides thet+Eaoh'Fo'=ty.
      shall be llabti ior eU.er~ea         inoUrreiton a@-. ..-
     .aount oi the uafe keeping 03'pri~~!mr4 4mfin0~
      in jail or kspt uudex guard ;,.....: Artiole '~
      1040, Paragraph 3 provides thmt thereishau. be-
      mae   an allcmno~    to th& sh4rLlf for prieonora
       *for nooessary ~aicrsl bill and roesqnable 4xtr4
      co~p4nsatlonior et$ention to a prisonor’dcrlng
      sIoknfma, such an amount a8 the Cciaaris~ioqera~
      court oftho oountjr.wher4'th4     prisomr is eon-
      iinea nty dsCeme,tO       b.8 jUSt ena PW4rc:~
                I_     ..~:'                   ;    .,
                            :.     .
                                                                  “:.

                                                                   ‘..




 . . .:   .                          ..
                                 ;‘. _... >...‘T . .. . .   ...
,,q,          +~.,”   : ‘;.. .:c     .;   .~z.




                                                                         \
                                                                  ..
                 _       .
                     .   .

 Honorable Ralph&ok,         Page 4   '.


          .Artihle16I&j'Vernon*sAGotatedXode      0r ‘Criminal
 Prooedurei reaaa ln part a8 r0ii0rs:
           *Por.thm'sa~ekeepf& support and maintsnanoe
      Of prlsenera.oontinedin Jail or antlerguard, the
      Rherl#.sb;all.buallone& the tollowing ohargest

                                             ..
  -        'njr:
               .~ti~neoimaqr~me$oal'bilX-dni reasonable
      ears. ooainwmitio4for attention to a prisoner dur-
      lng Sfgheaa, aaah a~ amount ao the .Comfssfonera~
-/    Cqurt oi:the county where the prlaonei.iaconfined
      may.determfqeto be j-3 an& prope4r.
            :

           :It rill ba noted thad Artiolea id37 and 1040, sapra
 'make the aotity.liablefor'all expense lnaurred.onaooouut or'
.-.
 'the .saielCuepfng
                  Ot'prisonars oonmmd fn%.Jaflor kept under
  guard, with oertain~eroeptions,and Artiole'1040speoitioally
  provides ror.neoessarymediosl expanses and reasonableextra
  ocmpenaatfonr0r~ attention to 8 prisonor.~~lng~aiokne~swhen
  saoh prisoner is oonff.nned
                            to Jail or uuder.gaard. _
           Thi oou&'o&.aiala     & Lobbook County are aompeni
 sated on an annaal'ealarf~ba6ia,thereiore not all oi the pro-
 visions 0r Art1010 lOhO are applioable to saia county. In
 other words, under ths officera salary law the Sherfii is not
 entftled.tothe roes and eompensatfons allowed by suoh statute.
 However, the oounty Is ltsble under Artloles 1037 anatlOI&,
 tar the neoeasary mediael.expenaeZor a prisonerdaring siokl
 neas when themprlaoner'is oonifnad in jail or uuder War&.
               . '. ._
           Itis &ate& in Corpas furls; Toi. 50, p? 3638..
              .. a'.
            Quler a .statuteproviaing  ror &iioal at-
      te&noq to p.rfsoners,ati,oompensationtherefor,
      ~the.generalrule is that no allomnoe otinbe made
      except umler.the oirouustanoea and in the manner
      providea ior by etatute; bat an exooption to this
      rule has been reoognizm~fn the case oi tiph sf-
      ofan employed in the ease or an emereenoy..Enthe        *
      absence or a statutory provfslon ror medicax at-.
       tendanoe, it has been held that suoh attendanosis
      a proper expense.oi fxprisonment;~ but other oases
I                                                                   -. _.
                                                                            458
                                                                             ..;._

    Bonorable Ralph Bro+c~,Page 5


         hold that;the 6mployment or a physician by the                      _
         sherlrr or:by,;a11 inapeotoradoe8 not lmpo8e lla-
         bility on the -oeuntf for eertloes renaor&by the
         phyalalan;an&th+t no~paymsnt~oan-bamade out or
         the oounty hr& for naralng a prisoner oonflned In                       .
         jail on a qrladnal,&a,rge2~.              ._ .
                                       :      ..
               It is iarther"statad'lnC&pus JUrls,.~%~I~SO, -9.
    &..-    i:               .. .~
              Ilund& a~ktritea~Jmpoaidg on oountiectllability         . .!
        ~for’ the oare titprisoners, the llabilfty,~oi  a oounty
        .la oontrolXeQ by,.and is aubjeot to, :the reatrio-
         tiona 'of thr:partiealar statute.‘. It aounty is gen-   -     ,
         orally liable~ror.the.oar8 and.mslntenanoeof Its            :'
         0m prlaon8,ana or priaon~ra 00nrinef3 therein r0r
         offeneea~o#jiamltted,
                             within the ootity.>~The oonnty            .'~.
         ls~alao-llable,~An~~eome jurlacUotiona~ta tha aher-
         lrf ror the paard or prisoners aosmaitteaandor au-
     i   thorlty or a statute, :in.purausnoe~ot-  a olty,.vlI-,'
         lege,-lor~'tom arM.nanoe,..Pmere.doowity.prlsoner
         aufterlng~fromaontegloua diseaacihas baen removed
         to a~peathouse or other p&aoe, rent ot suoh plaoe
         1a.a prop+ @tar~,~gai.ns~ the a0uuty.r~ ~:
                                    .i
              ttnder'the~fsotastate&,In jmirir' izi&ry,;it is shown :'-I..
    that the partywao~lnjured We~oontlned~ln~jalX an4 WETSra-:.;.-.i
    morea to tha hospital-far medical treatmdnt,,by   the County sot-: :
    ing on the adrloa or: auggeetion of the County health offloer.
    From the faota ~ai stated above, WI assume thatthe party was      ~..
    not release& b~t‘mtiined~k prisoner oilthe County. There-
    tore, it ls.ouropinion~that the Oounty.1~authorized and ra-
    qulred to $ay.the:-maalaalexpeuae.ln the above mentioned 0888.
           .~Trustln~'thet the rore~l~g'fully'~anawe~syour in-
    wiry, we ari: _' _
                      :.       .
                            .             ,yourarary'trulg

          rzr-&:         . ..--. _._.__1~_
                   5’; -1942                                   07 TExRq _’~’
                                                ATToRlne OBRRRBL
                                         .--.



                                                          Araali 7riiilams
                                                                &saletan$